Citation Nr: 1518427	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral eye condition with floaters. 

2. Entitlement to service connection for chronic fatigue syndrome. 

3. Entitlement to service connection for a left knee disability.  

4. Entitlement to service connection for malignant hyperthermia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 2011.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Veteran revoked Veterans of Foreign Wars (VFW) as his representative and appointed North Carolina Division of Veteran Affairs.  In his May 2013 substantive appeal, the Veteran requested a videoconference hearing before a Veteran's Law Judge.  

In an April 2014 letter, the Veteran was scheduled for a videoconference hearing in May 2014.  The Veteran failed to appear for this hearing.  

In October 2014, the Veteran again appointed VFW as his representative.  In an October 2014 statement, the Veteran noted while visiting his VFW representative, they noticed that Virtual VA contained an April 2014 letter that indicated the Veteran had been scheduled for a videoconference hearing.  The Veteran contended he did not receive this letter and requested the hearing be rescheduled.  He further noted he checked the VA server and his address was correctly listed.  Due to the Veteran's change in representation, the Board finds good cause has been shown for the Veteran's motion for a new a hearing, thus, a remand is necessary to again schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board or Video Conference hearing before a Veterans Law Judge at the RO and provide appropriate notification to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




